

114 HR 5559 IH: To amend section 1206 of the Pathway for SGR Reform Act of 2013 to clarify the application of rules on the calculation of hospital length of stay to certain moratorium-excepted long-term care hospitals (LTCHs).
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5559IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Smith of Missouri (for himself and Mr. Clay) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend section 1206 of the Pathway for SGR Reform Act of 2013 to clarify the application of rules
			 on the calculation of hospital length of stay to certain
			 moratorium-excepted long-term care hospitals (LTCHs).
	
		1.Clarifying application of rules on the calculation of hospital length of stay to certain
 moratorium-excepted LTCHsSection 1206(a)(3) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67; 42 U.S.C. 1395ww note) is amended by adding at the end the following new subparagraph:
			
 (C)Clarifying application to certain additional moratorium-excepted LTCHsSubparagraph (A) shall also apply to a long-term care hospital described in section 114(d)(7) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note)..
		